Citation Nr: 0021201	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-29 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer and 
gastritis.

2.  Entitlement to an evaluation in excess of 20 percent for 
herniated nucleus pulposus, L4-5 with degenerative disc 
disease.

3.  Entitlement to an evaluation in excess of 20 percent for 
herniated nucleus pulposus, C4-5, with degenerative disc 
disease.

4.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder impingement.

5.  Entitlement to a compensable evaluation for right 
shoulder impingement.

6.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claims on appeal.  The 
veteran appealed those decisions to the BVA and the case was 
referred to the Board for appellate review. 

Among the many issues listed by the veteran in October 1994 
was a claim of entitlement to service connection for 
degenerative joint disease.  In addition, VA treatment 
records from September 1999 raise the issue of entitlement to 
service connection for a respiratory disorder secondary to 
asbestos exposure in service.  The RO has not developed or 
certified these issue for appellate review.  Accordingly, 
they are referred to the RO for appropriate action.

The issues of entitlement to an evaluation in excess of 20 
percent for herniated nucleus pulposus, L4-5 with 
degenerative disc disease, entitlement to increased 
evaluations for left and right shoulder impingement, and 
entitlement to TDIU are addressed in the remand portion of 
this decision.

In December 1997, the veteran notified VA that he had moved 
his residence to the State of Ohio, and the claims folder was 
transferred to the jurisdiction of the RO in Cleveland, Ohio.


FINDINGS OF FACT

1.  A chronic gastrointestinal disorder was present in 
service.

2.  The veteran was diagnosed with peptic ulcer disease in 
recent years, several years after service. 

3.  The veteran's service-connected herniated nucleus 
pulposus, C4-5, with degenerative disc disease, is manifested 
by severe, but not more than severe  intervertebral disc 
syndrome. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for duodenal 
ulcer and gastritis is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The schedular criteria for a 40 percent evaluation for 
herniated nucleus pulposus, C4-5, with degenerative disc 
disease, have been met, but the criteria for a 60 percent 
evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.40, 4.45, 4.71a, Diagnostic Code 
5293 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The veteran had active duty from January 1969 to October 
1991.  The service medical records show that he received 
treatment in May 1969 for esophagitis, and again in May 1979, 
for reflux esophagitis.  In August 1969 and October 1982, the 
veteran was diagnosed with gastroenteritis.  In October 1971 
the veteran complained of a several month long history of 
abdominal pain and was given a provisional diagnosis of rule 
out ulcerative colitis.  His complaints were subsequently 
determined to be related to an exacerbation of pre-service 
injury to his kidneys.  In October 1984, the veteran was 
given a provisional diagnosis of peptic ulcer disease.  In 
August 1985 the veteran complained of sharp chest pain, and 
esophageal spasm was suspected.  In September 1987, the 
assessment was "rule out peptic ulcer disease."  The 
veteran was separated from service as medically unfit due to 
several orthopedic disorders of the neck, lumbar spine, 
shoulders, knees and left wrist.  Medical Evaluation and 
Physical Evaluation Boards performed just prior to the 
veteran's separation from service did not note a 
gastroesophageal disorder.

A June 1992 VA examination report revealed that the veteran's 
digestive system was negative for any abnormality.  Treatment 
records from the Naval Medical Clinic, from October 1994, 
noted an assessment of history of peptic ulcer disease with 
probable or questionable duodenal ulcer.  The veteran was 
given an X-ray the following month and the conclusion was 
duodenitis and ulcer of the duodenal cap.  

In December 1994, the veteran was administered a VA digestive 
examination.  He complained of epigastric pain, nausea, and 
reflux symptoms since September or October of the same year.  
The examiner diagnosed peptic ulcer disease and 
gastroesophageal reflux disease.  The veteran received a 
general VA examination in September 1998.  The examination 
report does not indicate that the veteran made any complaints 
regarding his stomach or digestive system.  After a somewhat 
cursory external examination of the veteran's digestive 
system, no gastroesophageal disorder was diagnosed.  VA 
outpatient treatment records from December 1997 to September 
1999 noted no treatment for any gastroesophageal disorder.  

The veteran's service medical records show that the veteran 
made repeated complaints concerning a chronic or recurring 
gastroesophageal problem, and peptic ulcer disease was 
suspected as being the cause.  The disorder was definitively 
diagnosed four years after separation.  In view of the 
provisions of 38 C.F.R. § 3.303(b) and Savage, 10 Vet. App. 
488, the Board finds that the veteran has presented a well 
grounded claim for service connection.  The well grounded 
claim will be addressed further in the Remand appended to 
this decision.  

II.  Increased Rating for Cervical Disability

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Service connection for herniated nucleus pulposus, C4-5, 
postoperative, was granted in July 1992, and a 20 percent 
evaluation was assigned, effective October 1991.  This 
decision was based on service medical records that revealed 
that the veteran underwent a cervical discectomy and fusion 
due to C4-5 herniated nucleus pulposus and C5 radiculopathy, 
and on VA examination report that revealed that the veteran 
had limitation of motion of the neck, with pain.  

The veteran received a Magnetic Resonance Imaging (MRI) scan 
of the cervical spine at a private medical facility in 
December 1993.  Dr. G. S. stated that the MRI showed that the 
alignment of the cervical spine was normal, with normal 
height of the vertebral bodies.  The intervertebral disc at 
C4-5 could not be seen because of the metallic fusion of 
these vertebrae.  Diffuse disc bulges were noted at C3-4 and 
C6-7.  

Private treatment records from February to April 1994, from 
Dr. M. B., noted that the veteran complained of neck pain and 
a throbbing, radiating pain with tingling of the right hand 
and right elbow, exacerbated by lying down or turning the 
neck.   Range of motion of the cervical spine was noted to be 
to "approximately 50 to 70 percent of normal range of 
motion," and was limited by pain in the neck and superior 
shoulders bilaterally.  The veteran complained of radiating 
pain to both arms with rotation and lateral bending of the 
neck, bilaterally.  Sensory examination of the upper 
extremities was grossly intact, his reflexes were "somewhat 
brisk and symmetrical," his strength was normal, there was 
no impingement sign and no significant subacromial tenderness 
bilaterally.   X-rays of the cervical spine showed a solid 
fusion at C4-5, with no cervical instability with flexion and 
extension.  An MRI showed diffuse disc bulges at C3-4 and C6-
7, without apparent neurologic compromise.  The assessment 
was neck pain with possible bilateral upper extremity 
radiculopathy.  

Additional private treatment records from March 1994, from 
Dr. T. S. noted that the veteran complained of left neck and 
left arm pain, with an associated "asleep feeling" and 
weakness in the left arm, with pain on rotation and forward 
flexion of the neck.  The veteran's strength was 5/5 
proximally and distally in the upper extremities, and 
neurologic and motor testing of the upper extremities was 
normal.  Deep tendon reflexes were 3+/4 and symmetric.  Range 
of motion of the neck revealed diminished lateral rotation.  
Dr. S. indicated that cervical radiculopathy was suspected, 
however an electromyogram conducted a few days later provided 
"no . . . evidence to raise suspicion for cervical 
radiculopathy," and the assessment was neck and left arm 
pain.   

Correspondence dated in August 1994, from Dr. M. A-S., noted 
that the veteran reported that, following his cervical spine 
surgery in service, "he was doing relatively well in his 
baseline status until in the course of his employment . . . 
[he] injur[ed] his neck and lower back."  Since then, Dr. A-
S. indicated, the veteran had been suffering from pain in the 
left upper extremity.  The physician stated that a 
neurological examination revealed "no evidence of 
neurological dysfunction whatsoever in the upper . . . 
extremities, from either a motor or sensory standpoint," and 
the veteran's neck movement "appeared to be full."  Dr. A-
S. concluded that surgery was not necessary.  

Ten days later, the veteran received computerized tomography 
(CT) scans of the cervical spine and a cervical myelogram.  
Dr. A-S. stated that "just prior to his myelogram [the 
veteran] was involved in a car accident," causing "severe 
increase in symptoms in his neck."  The CT scan revealed 
minimal disc bulging and spondylosis encroaching into the 
spinal canal, with no significant evidence of pressure on the 
spinal cord, or of encroachment into the neural foramina.  
The myelogram showed evidence of a firm bony fusion at C4-5, 
with very slight disc bulging at C3-4, C5-6, and C6-7.  X-
rays with extension and flexion showed a complete bony fusion 
of C4-5, with slightly limited motion at C3-4, and normal 
motion at C2-3, C5-6 and C6-7.  Dr. A-S. stated "there is 
nothing in the cervical spine that would require surgery.  
There are mild degenerative changes at C3-4, C5-7 [sic], and 
C6-7.  The previously done fusion at C4-5 level is nice and 
solid."  Dr. A-S. further noted that the veteran had a soft 
tissue injury as a result of the most recent car accident 
"which, unfortunately, may take some time to recover."  

In early October 1994, Dr. A-S said that the veteran had been 
receiving physical therapy which "seemed to help him from 
the neck standpoint."  An October 1994 private physical 
therapy report, however, noted that the veteran continued to 
complain of significant cervical and shoulder pain.  The 
therapist reported that range of motion of the cervical spine 
was "within functional limits" or "within full limits" for 
flexion, with moderate pain at the end of motion.  Rotation 
was to 55 degrees, bilaterally, and lateral flexion was to 40 
degrees bilaterally.  The veteran had a mild forward 
posturing that continued to improve.  The report contained a 
diagnosis of soft tissue injury of the lumbar, thoracic and 
cervical spine, and the therapist stated that the veteran was 
unable to work and "continues to have deficits in the areas 
of pain, decreased range of motion, and decreased function."  
A November 1994 note from Dr. A-S stated "continued physical 
therapy for four weeks.  Diagnosis, cervical degenerative 
disc disease."

Upon a December 1994 VA examination, the examiner noted that 
following his in-service neck surgery, the veteran had 
significant improvement of his symptoms.  The examination 
report listed the veteran's complaints concerning his 
numerous service-connected orthopedic disabilities, but did 
not include any complaints regarding the veteran's neck.  The 
examiner reviewed the August 1994 X-rays, CT scans and 
cervical myelograms, discussed above.  Range of motion of the 
neck was described as good, with flexion to 60 degrees, 
extension to 50 degrees, rotation to 45 degrees bilaterally, 
and lateral flexion 40 degrees to the right, and 35 degrees 
to the left.  The examiner's impression was status post 
anterior inner body fusion, C4-5 with disc degenerative 
disease, C3-4 and C6-7.  

In April 1995, Dr. M. stated that the veteran "is currently 
under my care and is temporarily totally disabled for one 
year."  Dr. M. did not state the reason for the veteran's 
temporary total disability.  In August 1995, Dr. M. reported 
that the veteran had pain in the posterior cervical area 
radiating down between the shoulder blades and down the 
posterior aspect of either arm to the elbow and occasionally 
to the left hand.  MRI scans of the veteran's cervical spine 
revealed some cervical stenosis and significant posterior 
disc bulging C6-7.  Dr. M. recommended anterior cervical 
fusion at C6-7, with iliac crest grafting, and fusion of C5-
6.  The surgery was performed in November 1995.  A month 
later, he was "doing quite well with good improvement in 
some of his pains."  

Based on evidence of recent surgery with convalescence 
involving a service-connected disability, the RO, in May 
1996, assigned a temporary total evaluation under 38 C.F.R. 
§4.30 for herniated nucleus pulposus C4-5 with degenerative 
disc disease.  The 100 percent evaluation was assigned 
effective from November 1995 to the end of December 1995, 
with the 20 percent evaluation resuming on January 1, 1996.  

In May 1996, Dr. M. stated that the veteran complained of 
pain in the neck radiating into the arms.  In addition to his 
recent neck surgery, the veteran had also recently undergone 
surgery to the lumbar spine.  Dr. M. said that the veteran 
had "not achieved very good results from his surgical 
procedures, although his pains may be less than they were 
prior to the operation," and that, although the veteran had 
"other degenerations in the spinal area, . . . I do not feel 
that further attempts at surgery would be likely to be 
successful."  Dr. M. concluded that the veteran was totally 
disabled; the examiner did not explicitly state whether this 
was due to the veteran's neck or lumbar disability, although 
the physician noted that "it would not appear that [the 
veteran] would be employable since he cannot even do 
prolonged sitting without an exacerbation of his pain." 

The veteran submitted a private work evaluation report, dated 
in June 1996, and a private medical evaluation report, dated 
in September 1996.  Both evaluators concluded that the 
veteran was unable to work, in large part due to his cervical 
and lumbar disabilities.  The June 1996 report consisted of 
observations of the veteran over a three day period.  The 
report indicated that during this time, he was observed to 
either keep his head in a neutral position or to flex to no 
more than 25 degrees.  He generally avoided neck flexion and 
reported high levels of pain when he did bend the neck, as 
well as pain and discomfort in the neck and arms from keeping 
the neck stationary.  

The author of the September 1996 report, Dr. E. S., noted 
that the veteran's primary complaint concerned near constant 
left posterolateral neck pain extending to the left shoulder, 
with variable intensity.  Pain also extended to the left arm, 
hand and fingers, particularly with left rotation of the 
neck.  Rotation to the right and rapid upward gazing also 
markedly increased pain in the neck.  The veteran felt that 
he had lost 50 percent of his left arm strength.  He 
indicated that his November 1995 neck surgery had helped for 
a while, but that the pain had returned in about March or 
April of 1996. 

Examination of the cervical spine revealed tenderness over 
the inferior posterior cervical spine and left trapezial 
musculature.  Flexion was to 35 degrees, with pain, extension 
was to 45 degrees, and rotation was to 45 degrees to the 
right, and to 40 degrees to the left, with complaints of 
"pulling" in the left neck.  Lateral flexion was to 20 
degrees, bilaterally, with complaints of left neck pain when 
flexing to the left.  Reflexes in the upper extremities 
appeared to be hyper-reflexic but were symmetrical, there was 
no motor loss, and grip strength was slightly diminished on 
the left when compared to the right.  There was no 
discernible sensory loss other than numbness over the tips of 
the digits of the left hand, radial pulses were 1+ and equal, 
and Phalen's test was negative bilaterally, while Tinel's 
test was negative on the right, slightly positive on the 
left. 

The veteran was given another VA examination in January 1997.  
He complained of severe neck pain, exacerbated by bilateral 
rotation or extension of the neck, with radiating pain down 
the left arm into the fingers.  The examiner reported that 
the veteran had no fixed deformities or postural 
abnormalities, and no atrophy of the shoulder girdle or upper 
extremity muscles.  The neck was nontender to palpation. 
Flexion was to 40 degrees, extension was to 25 degrees, with 
pain, lateral flexion was to 18 degrees to the left and 20 
degrees to the right, and rotation was to 25 degrees 
bilaterally.  X-rays revealed status post C4 through C7 
fusion with degenerative disc disease at C3-4.  The 
examiner's diagnosis was status post cervical fusion with 
residual pain and decreased range of motion. 

Upon VA examination in September 1998, the examiner reported 
that the veteran complained of chronic back pain, in addition 
to pain, numbness, tingling, and paresthesias radiating into 
the left arm and hands.  The examiner further reported that 
the veteran had "difficulties with rotation, overhead 
looking, and use."  The examiner said that the veteran 
"could only rotate his neck 130 [sic] degrees to the right 
and left, flex and extend to 20 to 30 degrees."  The veteran 
exhibited pain throughout the ranges of motion, with "some 
tenderness going into the arms and hands."  Muscle strength 
was good.  X-rays revealed minimal degenerative arthritic 
changes of C3 with narrowed disc space between C3 and C4.  
The examiner's diagnosis was residual postoperative anterior 
cervical fusion.  In a November 1998 addendum report, the 
examiner indicated that the veteran's complaints were chronic 
with no history of periodic flare-ups provided.  The examiner 
clarified that rotation of the cervical spine was to 30 
degrees bilaterally, flexion and extension were both to 30 
degrees, and that all motions were accompanied by pain 
throughout the ranges of motion.  The examiner stated that 
the veteran had "a little bit of decreased sensation on the 
side of his hand," but that additional neurologic testing 
would be necessary to differentiate between his cervical 
disability and his "multiple other neurologic problems" as 
the cause of such decreased sensation.  
Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, a 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  A 40 percent evaluation is warranted 
for severe symptoms, manifested by recurring attacks with 
intermittent relief.  Moderate symptoms, with recurring 
attacks, warrant a 20 percent evaluation, and mild symptoms, 
a 10 percent evaluation.  The Board finds that, in view of 
the clinical findings reported in recent years that are more 
proximate to severe rather than moderate symptomatology, the 
evidence supports a 40 percent evaluation under DC 5293.  

The Board finds further, however, that the medical evidence 
does not show findings characteristic of pronounced 
intervertebral disc syndrome.  While the veteran does suffer 
from radiating pain into the upper extremities, with numbness 
and tingling in the left arm and fingers, a physician 
reported in September 1996 that reflexes in the upper 
extremities were symmetrical, there was no motor loss, no 
discernible sensory loss other than numbness over the tips of 
the digits of the left hand, and Phalen's test was negative 
bilaterally, while Tinel's test was negative on the right, 
slightly positive on the left.  In addition grip strength was 
only slightly diminished on the left when compared to the 
right.  While such results are indicative of "neurological 
findings appropriate to the site of the diseased disc," they 
do not amount to being characterized as pronounced, or more 
than severe.  In addition, none of the medical evidence 
indicates the presence of muscle spasm.  The Board therefore 
finds that the preponderance of the evidence is against an 
evaluation in excess of 40 percent for herniated nucleus 
pulposus C4-5, with degenerative disc disease.  

In reaching this decision, the Board has considered the 
provisions of  38 C.F.R. §§ 4.40 and 4.45, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), and VAOPGCPREC 36-97.  
While the veteran's limitation of motion of the cervical 
spine is severe, his current 40 percent rating is more than 
the maximum rating (30 percent) allowed for limitation of 
motion under Code 5290.  The veteran has limited motion, but 
no ankylosis of the cervical spine, whether favorable or 
unfavorable and, in any event, under DC 5287, unfavorable 
ankylosis of the cervical spine warrants a 40 percent 
evaluation, which is the veteran's current rating.  While the 
veteran undoubtedly suffers some functional loss due to his 
cervical disability, the September 1996 report indicated that 
the veteran's neck injury precluded him only from performing 
heavy work.  The medical evidence does not show 
symptomatology consistent with more than severe 
intervertebral disc syndrome.  Accordingly, a rating in 
excess of 40 percent is not warranted under DC 5293.







ORDER

The claim of entitlement to service connection for duodenal 
ulcer and gastritis is well grounded; to this extent only, 
the appeal is granted.

Entitlement to a 40 percent evaluation for herniated nucleus 
pulposus, C4-5, with degenerative disc disease, is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.


REMAND

Because the claim of entitlement to service connection for 
duodenal ulcer and gastritis is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board notes that, while peptic ulcer disease and 
gastroesophageal reflux disease were diagnosed in October 
1994, it is unclear from the record whether a chronic 
disorder is present, as neither a subsequent, albeit more 
cursory, VA examination in September 1998, nor treatment 
records from December 1997 to September 1999 indicated the 
presence of any gastrointestinal disorder.  The Board finds 
that another VA examination is therefore necessary to 
determine whether the veteran currently suffers from chronic 
peptic ulcer disease and/or gastritis.  

As to the veteran's other claims for increased ratings for 
his service-connected low back, right shoulder, and left 
shoulder disorders, such claims are well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a)(West 1991).  When a veteran 
is seeking an increased rating, an assertion of an increase 
in severity is sufficient to render the increased rating 
claim well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

Preliminary review of the record reveals that the RO 
forwarded the claims file to the Board in April 2000.  
However, in May 2000, additional private medical records 
concerning the veteran's lumbar disorder were received at the 
Board, which was within 90 days of the certification of the 
appeal to the Board.  See 38 C.F.R. § 20.1304(a) (1999).  
This evidence has not been considered by the RO in connection 
with this appeal, and the veteran did not waive consideration 
of this evidence by the RO, as required under 38 C.F.R. 
§ 20.1304 for the Board to consider the additional evidence 
in the first instance. 

VA treatment records from May and June 1999 noted that the 
veteran suffered from "frozen shoulders."  Earlier medical 
evidence, including two VA examinations, indicated that the 
veteran was able to move the shoulders, albeit with pain on 
motion.  In view of the discrepancy between these findings, 
the Board finds that additional development is necessary to 
determine the current degree of impairment of the veteran's 
shoulders.  

The Board notes that the claims folder includes two 
comprehensive evaluations, both written in 1996, one from a 
private physician, the other from a certified vocational 
evaluator, who both opined that the veteran was unable to 
work.  In addition, the veteran's treating physician, Dr. M. 
opined in 1996 that the veteran could not work, and the 
veteran was found to be disabled by the Social Security 
Administration in 1995.  All the parties indicated that the 
veteran's service-connected neck and back disabilities were 
the cause of his inability to work.  The Board notes, 
however, that VA treatment records from August 1999 show that 
the veteran was working again when he re-injured his back.  
Additional development, therefore, is required to determine 
the veteran's work-status and his ability to work. The Board 
also notes that the veteran has not been notified of his 
ultimate responsibility for furnishing records supporting his 
claim of TDIU.  See Spurgeon v. Brown, 10 Vet. App. 197-98 
(1997); see also 38 U.S.C.A. § 5103(a) (West 1991); 38 C.F.R. 
§ 3.159(b)(c) (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
whether he currently suffers from chronic 
peptic ulcer disease and/or chronic 
gastritis.  If either or both disease is 
diagnosed, the examiner is requested to 
review the claims folder and to offer an 
opinion as to whether it is at least as 
likely as not that such chronic disease 
is related to service.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current level of impairment of his 
service-connected left and right shoulder 
disabilities.  The examination must 
include full range of motion studies for 
both shoulders, as well as any other 
indicated tests.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
orthopedic examiner should also determine 
whether the low back or either shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain and/or flare-ups of pain 
results in additional functional 
impairment of the low back and shoulders.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  See 
38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

3.  The RO should review the expanded 
record relating to the veteran's lumbar 
pathology, to include the private medical 
reports received in May 2000.  The RO 
should then accomplish any additional 
development of the evidence as it may 
deem necessary.

4.  The RO should obtain a complete 
social and industrial survey, to include 
the veteran's work history from September 
1996 to the present.  

5.  After completion of the above, the RO 
should readjudicate the increased rating 
claims that remain in appellate status 
and, thereafter, the TDIU claim. 

6.  Following completion of the above 
action, if any benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran and his representative have the right 
to submit additional evidence and argument on the matters 
which the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

 

